Citation Nr: 1004480	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-12 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether an April 2007, reduction from 40 percent to 20 
percent for a low back disability was proper.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to July 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that reduced 
the Veteran's disability rating for a low back disability 
from 40 percent to 20 percent disabling, effective July 1, 
2007. 

FINDINGS OF FACT

1.  A  January 2004 rating decision increased the Veteran's 
disability rating for a low back disability from 20 percent 
to 40 percent, effective April 2, 2003.

2.  A January 2007 rating decision proposed to reduce the 
disability rating for a low back disability from 40 percent 
to 20 percent.  The Veteran was notified of the proposed 
reduction in January 2007 and was notified that he had 30 
days to request a hearing and 60 days to submit additional 
evidence.

3.  An April 2007 rating decision reduced the disability 
rating for the Veteran's low back disability from 40 percent 
to 20 percent, effective July 1, 2007.  The 40 percent 
rating was in effect for less than five years.  

4.  At the time of the rating reduction, the evidence showed 
that the low back disability had improved.


CONCLUSION OF LAW

The April 2007 reduction of the rating for a low back 
disability from 40 percent to 20 percent was proper.  38 
U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.344(c) 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reduction

By way of history, an October 1998 rating decision granted 
noncompensable service connection for a low back disability, 
effective August 1,1998.  A November 1999 rating decision 
increased the disability rating from 0 percent to 10 
percent, effective August 1, 1998.  A September 2001 rating 
decision increased the disability rating from 10 to 20 
percent, effective June 26, 2002.  A January 2004 rating 
decision increased the disability rating from 20 to 40 
percent, effective April 2, 2003.  An April 2007 rating 
decision reduced the disability rating from 40 to 20 
percent, effective July 1, 2007.

The Veteran argues that his low back disability has not 
improved since July 1, 2007, and has worsened in severity 
due to continuous sharp pain which limits his ability to 
function.

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155 (West 2002).  Prior to reducing a veteran's 
disability rating, VA is required to comply with several 
general VA regulations applicable to all rating-reduction 
cases, regardless of the rating level or the length of time 
that the rating has been in effect.  Generally, when 
reduction in the rating of a service-connected disability is 
contemplated and the lower rating would result in a 
reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his latest address of record 
of the contemplated action and furnished detailed reasons 
therefore.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2009).  In the advance written 
notice, the beneficiary will be informed of his right for a 
pre-determination hearing, and if a timely request for such 
a hearing is received within 30 days, benefit payments shall 
be continued at the previously established level pending a 
final determination.  38 C.F.R. § 3.105(i)(1) (2009). 

The record reflects that in a January 2007 letter, the 
Veteran was notified of a proposal to reduce the disability 
rating assigned for his low back disability.  He was 
additionally notified that he had 60 days for the 
presentation of additional evidence to show that 
compensation payments should be continued at the present 
level, and that if he did not respond within those 60 days, 
his disability rating would be reduced, effective April 1, 
2007.  The record reflects that the Veteran responded to the 
January letter in February 2007, stating that his low back 
disability had not improved.  In March 2007, he submitted 
private and VA treatment records evidencing continuing 
treatment for his low back disability.  The Veteran did not 
request a pre-determination hearing.  

Evaluating the chronology of the process described above, 
the Board finds that the RO complied with the procedures 
required under 38 C.F.R. § 3.105(e) for reducing the 
Veteran's disability rating by notifying him of his rights 
and giving him an opportunity for a hearing and time to 
respond.

In certain rating reduction cases, VA benefits recipients 
are to be afforded greater protections.  38 C.F.R. § 
3.344(a)(b) (2009).  Those regulations provide that rating 
agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations consistent with the 
laws and VA regulations governing disability compensation 
and pension.  However, the provisions of 38 C.F.R. § 
3.344(c) specify that those considerations are applicable 
for ratings which have continued for long periods at the 
same level (five years or more), and that they do not apply 
to disabilities which have not become stabilized and are 
likely to improve.  Reexaminations disclosing improvement, 
physical or mental, in these disabilities will warrant a 
reduction in rating.  Similar protections are afforded to 
veterans who have been awarded a total rating based on 
unemployability.  38 C.F.R. § 3.343 (2009).

Under those criteria regarding reductions, the RO must find 
the following:  (1) based on a review of the entire record, 
the examination forming the basis for the reduction is full 
and complete, and at least as full and complete as the 
examination upon which the rating was originally based; (2) 
the record clearly reflects a finding of material 
improvement; and (3) it is reasonably certain that the 
material improvement found will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a),(b) 
(2009); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. 
Brown, 5 Vet. App. 413 (1993).

In this case, however, the 40 percent disability rating for 
a low back disability was in effect for less than 5 years, 
from April 2, 2003, to July 1, 2007.  Therefore, the 
provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) 
are not applicable.  38 C.F.R. § 3.344(c) (2009).

An examination disclosing improvement will warrant reduction 
in the rating.  38 C.F.R. § 3.344(c) (2009).  The question 
is thus whether an examination had shown an improvement 
warranting reduction in the rating.

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in 
VA's Schedule for Rating Disabilities, which is based, as 
far as practically can be determined, on average impairment 
in earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  The Board 
will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level 
of associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2009).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2009).  For the purpose of rating disability 
from arthritis, the spine is considered a major joint.  
38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on 
limitation of motion of the affected joint.  When limitation 
of motion would be noncompensable under a limitation-of-
motion code, but there is at least some limitation of 
motion, a 10 percent rating may be assigned for each major 
joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5003, 5010 (2009).  For traumatic arthritis, DC 5010 
directs that the evaluation of arthritis be conducted under 
DC 5003, which states that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, DC 5003, 5010 (2009).  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5003 (2009).  In the absence of 
limitation of motion, X-ray evidence of arthritis involving 
two or more major joints or two or more minor joint groups, 
will warrant a rating of 10 percent; in the absence of 
limitation of motion, X-ray evidence of arthritis involving 
two or more major joint groups with occasional 
incapacitating exacerbations will warrant a 20 percent 
rating.  The above ratings are to be combined, not added 
under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1 (2009).  

The words slight, moderate, and severe as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2009).

The regulations for rating disabilities of the spine were 
revised during the pendency of this appeal, effective 
September 26, 2003.  68 Fed. Reg. 51454 (Aug. 27, 2003).  
Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 
2003), 69 Fed. Reg. 25179 (2004).  The amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  Only the prior 
regulation is used to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 
(2000).

The RO has considered and notified the Veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
Veteran in terms of any lack of notice of the regulatory 
revisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has evaluated the Veteran's back disorder under 
multiple diagnostic codes to determine if the reduction from 
40 percent to 20 percent was proper.  Such evaluations 
involve consideration of the level of impairment of a 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect 
of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2009).

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (2003).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 
40 percent rating was warranted for lumbosacral strain that 
was severe, with listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space; a 40 percent evaluation was 
also warranted when only some of these symptoms were present 
if there was also abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, DC 5295 (2003).

At the time the Veteran filed his claim for increased rating 
for a low back disability, intervertebral disc syndrome was 
evaluated either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 
months.  A rating of 40 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least four weeks but less than 
six weeks during the past 12 months.  Finally, a rating of 
60 percent was warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  This regulation 
was slightly revised in September 2003.  Effective September 
26, 2003, the regulations for rating disabilities of the 
spine were revised, and the diagnostic codes were 
reclassified.  These reclassified diagnostic codes include 
5237 (lumbosacral strain) and 5243 (intervertebral disc 
syndrome).  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
code for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when 
all disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2009).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire 
spine (100 percent);

Unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire 
cervical spine, or forward flexion of 
the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent);

For forward flexion of the cervical 
spine to 15 degrees or less, or 
favorable ankylosis of the entire 
cervical spine (30 percent);

For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees, or forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or the combined range 
of motion of the cervical spine not 
greater than 170 degrees, or muscle 
spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis 
(20 percent);

For forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees, or forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees, or combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees, or combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees, or muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour, or vertebral body fracture with 
loss of 50 percent or more of the height 
(10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2009). 
When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

Under the old criteria, the Veteran's low back disability 
(lumbar strain with degenerative disc disease and traumatic 
arthritis) was rated under DC 5295-5292 (2003).  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires the use of an additional diagnostic code to 
identify the basis for the rating assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27 (2009).  
Diagnostic Code 5295 pertained to lumbosacral strain.  
38 C.F.R. § 4.71a, DC 5295 (2003).  Diagnostic Code 5292 
pertained to limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, DC 5292 (2003).  Other applicable 
diagnostic codes under the old criteria include DC 5010, 
which pertained to arthritis, and DC 5293, which pertained 
to intervertebral disc syndrome.

Under the revised diagnostic criteria as currently in 
effect, the Veteran's low back disability is rated under DC 
5010-5243.  Diagnostic Code 5010 pertains to traumatic 
arthritis.  38 C.F.R. § 4.71a, DC 5010.  Diagnostic Code 
5243 pertains to intervertebral disc syndrome.  38 C.F.R. § 
4.71a, DC 5243, General Rating Formula for Diseases and 
Injuries of the Spine, Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (2009).  
Additionally, DC 5237 (lumbar strain), and DC 5242 
(degenerative arthritis), are applicable.

Under both the old and new criteria, however, Diagnostic 
Code 5010 may not serve as a basis for a restoration of the 
40 percent rating in this case.  The lumbar vertebrae are 
considered a group of minor joints, ratable on parity with a 
major joint.  38 C.F.R. § 4.45 (2003 & 2009).  Degenerative 
arthritis of the spine is rated under DC 5003.  38 C.F.R. § 
4.71a, DC 5242 (2003 and 2009).  Traumatic arthritis of the 
spine is also rated under DC 5003.  38 C.F.R. § 4.71a, DC 
5010 (2003 & 2009).  Diagnostic Code 5003 allows for the 
assignment of a 20 percent rating only where there is X-ray 
evidence of arthritis of two or more major joints or two or 
more minor joint groups.  The lumbar spine may only be rated 
as one major joint.  Accordingly, the evidence does not 
support a higher rating under DC 5010.  In addition, a 
rating under DC 5003 or DC 5010 may only be assigned when 
the limitation of motion of the specific joint is 
noncompensable under the appropriate diagnostic code.  Here 
however, the Veteran has been granted a 20 percent 
disability rating under diagnostic codes predicated upon 
limitation of motion (DC 5292 (2003) & DC 5243 (2009)).  As 
the Veteran is already in receipt of a 20 percent disability 
rating under a diagnostic code predicated upon limitation of 
motion, he is not entitled to a higher rating under either 
DC 5003 or 5010.  38 C.F.R. § 4.71a, DC 5010, (2003 & 2009).

The Veteran's disability rating for a low back disability 
was originally increased from 20 percent to 40 percent based 
upon an May 2003 VA examination.  At that time, the Veteran 
complained of constant low back pain that was made worse 
when bending or lifting.  The pain interfered with his 
ability to sleep.  Physical examination revealed that he was 
able to stand erect.  There was no muscle spasm or 
tenderness generally, though there was tenderness in the 
mid-line region.  Range of motion testing revealed forward 
flexion limited to 20 degrees, with complaints of pain.  
Extension was to 15 degrees, right and left lateral bending 
was to 15 degrees, bilaterally, with pain.  There was pain 
on all attempts to complete range of motion testing, 
however, additional functional limitation during flare-ups 
was not documented.  The examiner stated that any additional 
limitation of motion related to the Veteran's back would be 
merely speculative.  

In October 2006, the Veteran applied for an increased rating 
for his low back disability and was subsequently scheduled 
for a VA examination to determine his current level of 
disability.

On December 2006 VA examination, the Veteran reported 
constant low back pain with flare-ups that occurred three 
times per week and lasted three days at a time.  He used a 
cane and a TENS unit daily.  It hurt his back to reach for 
his toothbrush.  He denied being prescribed bed rest by a 
physician within the previous year.  Physical examination 
revealed no tenderness or spasms of the spine.  Range of 
motion testing revealed forward flexion to 60 degrees, 
extension to 20 degrees, left and right lateral flexion to 
20 degrees, and left and right rotation to 45 degrees.  
There was guarding and pain on repetitive testing, but no 
redness, warmth, edema, or deformity.

On May 2008 VA examination, the Veteran reported constant 
daily back pain.  He stated that he needed his wife's help 
to get out of bed.  It hurt him to sit for more than ten to 
twenty minutes.  He denied any flare-ups of his condition or 
bed rest prescribed by a physician in the previous year.  
Physical examination revealed no heat, swelling, or erythema 
of the spine.  There was no muscle spasm.  There was pain on 
light touch to the lumbar area.  On repetitive range of 
motion testing, forward flexion was to 60 degrees, extension 
was to 20 degrees, right and left lateral flexion was to 25 
degrees, and right and left rotation was to 25 degrees.  All 
ranges of motion caused pain, though there was no additional 
limitation of motion.

VA and private treatment records dated from February 2003 to 
April 2009 reflect ongoing treatment for chronic back pain.  
In February 2007, the Veteran experienced an exacerbation of 
his back pain, and was unable to sleep due to the pain.  
Those records, however, do not show that the Veteran's spine 
was severely limited in range of motion, as is required 
under DC 5292.  38 C.F.R. § 4.71a, DC 5292 (2003).  Nor does 
the evidence reflect that the Veteran's lumbosacral strain 
was severe enough to warrant a higher rating under DC 5295, 
as there was is no evidence of listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility or forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2003). 

At the time the Veteran filed his claim for service 
connection for a low back disability, IDS could be rated 
either on the basis of the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurological manifestations, along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, DC 5243 (2003 & 
2009).  Under that code, a 40 percent rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of four to six weeks during the past 12 
months.  Incapacitating episodes were defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a (2009).  On VA examination in 
December 2006, the Veteran denied having been prescribed bed 
rest by a physician in the previous years.  Additionally, 
treatment records dated from April 2003 to April 2009 do not 
demonstrate physician-ordered bed rest for his low back 
disability.  As there is no evidence indicating that he 
experienced any incapacitating episodes between August 2003 
and April 2009, under the criteria set forth in DC 5243, the 
Board concludes that he was not entitled to a rating higher 
than 20 percent based upon incapacitating episodes and 
therefore, the evidence did not show that he warranted a 
higher rating when he was reduced.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all 
disabilities are combined under §4.25.

For purposes of evaluation under DC 5243, chronic orthopedic 
and neurological manifestations means orthopedic and 
neurological signs and symptoms resulting from IDS that are 
present constantly, or nearly so.  Orthopedic disabilities 
are rated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Similarly, 
neurological disabilities are rated separately using 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, DC 5243, Note 1 (2003-
04).  

It has been determined in this case that there is no 
evidence of incapacitating episodes as defined under DC 5293 
or the General Rating Formula for Diseases and Injuries of 
the Spine (in effect from September 23, 2002 to September 
26, 2003, and from September 26, 2003 through the present, 
respectively).  Therefore, it is necessary to determine 
whether the Veteran would have been entitled to a higher 
rating, and thus restoration of the 40 percent rating, if 
chronic orthopedic and neurological manifestations are 
evaluated separately and combined with all other 
disabilities.

Turning first to the orthopedic manifestations, on December 
2006 and May 2008 VA examinations, the Veteran's range of 
motion testing revealed forward flexion greater than 30 
degrees, but not greater than 60 degrees, and a combined 
range of motion that exceeded 120 degrees.  These ranges of 
motion warrant a rating of 20 percent under the general 
rating formula.  The requirements for a higher rating under 
the general rating formula, forward flexion of the lumbar 
spine less than 30 degrees or favorable ankylosis of the 
thoracolumbar spine, are neither contended nor shown.  Most 
importantly, at the time of the reduction the Veteran's 
range of flexion had improved from 20 degrees to 60 degrees.  
Therefore, the Board finds that restoration is not warranted 
as the evidence did not demonstrate entitlement to the 
higher rating at the time of reduction.

The Board has found that the Veteran was not entitled to a 
disability rating in excess of 20 percent for the orthopedic 
manifestations of his low back disability and that the 
evidence showed improvement in his back disability.  The 
Veteran contends that his low back causes him constant daily 
pain so that he must stay in bed during flare-ups.  He also 
contends that his back pain prohibits him from lifting, 
bending, and sitting still for more than 20 minutes.  
However, even if the Veteran does experience flare-ups of 
his low back disability, the Board finds it unlikely, and 
there is no evidence which suggests, that on repetitive use, 
his low back would be limited to 30 degrees flexion or that 
he would suffer from favorable ankylosis.  Thus, even 
considering the effects of pain on use, there is no 
probative evidence that the further limitation due to pain 
results in the low back being limited to a sufficient extent 
to have warranted a 40 percent rating and made the reduction 
invalid.  38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  To that extent, the Board observes 
that the Veteran's 20 percent rating takes into account 
symptoms of muscle spasm and guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates 
a degree of lost or impaired function substantially less 
than the type of picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2009). 

In this case, a rating based upon neurological 
manifestations of the Veteran's low back disability was not 
warranted and thus restoration is not warranted based on any 
such claim.  Specifically, on December 2006 VA examination, 
the Veteran denied any radicular symptoms in his lower 
extremities, and no peripheral nerve disability was 
diagnosed.  Additionally, VA and private treatment records 
dated throughout the pendency of the appeal reflect low back 
pain that was described as non-radiating.  The record 
instead reflects ongoing tenderness on paraspinal palpation 
and muscle spasm, but does not demonstrated sensory effects 
which radiate to the lower extremities.  Accordingly, the 
Veteran was not entitled to a separate rating for a 
peripheral nerve injury related to his low back disability 
and therefore, he did not meet the criteria for a higher 
rating, his condition had improved, and restoration is not 
warranted. 

Finally, under the new criteria, although the Veteran 
contends that his low back disability has worsened in 
severity, the evidence of record demonstrates that, upon 
strict reading of the diagnostic criteria, the Veteran's 
disability warranted no more than a 20 percent rating for a 
low back disability, since July 1, 2007, and was shown to 
improve.  There evidence does not demonstrate range of 
motion testing that is severely limited to 30 degrees or 
less, nor does the evidence show favorable ankylosis of the 
thoracolumbar spine.  

While the Veteran contends that his low back disability had 
not improved, the two subsequent VA examinations show 
significant improvement in his ranges of motion and weigh 
against such a finding, and in favor of a conclusion that 
the disability had improved at the time of the rating 
reduction.  The Veteran had not reported, nor was there 
evidence at the time of the reduction, that the low back 
disability required frequent periods of hospitalization or 
caused marked interference with employment.  Hence, there is 
no evidence of an exceptional disability picture, and no 
need to consider an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).

The Board concludes that pursuant to the provisions of 38 
C.F.R. § 3.105(e) and 38 C.F.R. § 3.344(c), the reduction 
was proper.  The evidence showed improvement of the 
Veteran's disability in the December 2006 examination.  The 
Veteran was properly notified of the proposed reduction and 
given the opportunity to submit additional evidence or 
argument, and to request a hearing.  The Board finds that 
the preponderance of the evidence is against the claim for 
restoration of a 40 percent disability evaluation for a low 
back disability.  Because the preponderance of the evidence 
is against the claim, the appeal for restoration of a 40 
percent rating is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009).  The notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

Here, the RO sent correspondence in October 2006, January 
2007, and May 2008; rating decisions in January 2007 and 
April 2007, a statement of the case in February 2008, and a 
supplemental statement of the case in October 2008. These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect with regard to the timing or content of the 
notice to the appellant is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to 
receipt of the required notice.  There has been no prejudice 
to the appellant, and any defect in the timing or content of 
the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006). Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 209 supplemental statement of the 
case.

In addition, all relevant, identified, and available 
evidence has been obtained, and VA has notified the 
appellant of any evidence that could not be obtained.  The 
appellant has not referred to any additional, unobtained, 
relevant, available evidence.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.


ORDER

The April 2007 reduction of the rating for a low back 
disability from 40 percent to 20 percent was proper, and the 
appeal for restoration of the 40 percent rating is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


